.THE Chief Justice
delivered the opinion of the Court.
This is an action of debt charged by the declaration to be due by virtue of the decree of the Court, of Cumberland County and State of Virginia: defendant plead nul tiel Record, on which the Court below gave judgment against him. By the bill of Exceptions it appears that the paper given in evidence on the trial on this plea purported to be the Record of a decree, &c., by the Justices of the County Court of Cumberland County, and is thus authenticated : “ I do certify that the foregoing is a true copy, taken from “ the Records of the Clerk’s office of the County of Cum- « berland. In testimony whereof I have hereunto set my « hand, and caused the seal of my office to be affixed, the “ twenty-second day of August, 1821, in the 46th year of “ our foundation. Virginia, Cumberland County, Set. — I, « John Woodson, presiding Justice of the Peace, do hereby « certify that the foregoing attestation is in due form. « Given under my hand this 23d day of August, 1821. « John Woodson.” The official seal appears to have been attached to the Clerk’s certificate.
This appears to have been all the evidence of the au*250thenticity of the writing offered as a Record; it wants every ingredient required by the Act of Congress in order to . gjve authenticity to the Record of another State ; if a Record it could be called, it was, at any rate, not such a ReCOrd as is described in the declaration as the foundation of the plaintiff’s action ; and the plea of nul tiel Record should have been sustained by the Circuit Court.
Let the Judgment be reversed.
Judge Ellis not sitting.